Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Severn Bancorp, Inc. and Subsidiaries Annapolis, Maryland We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No.333-156343) and Forms S-8 (No. 333-152657 and No. 333-133242) of Severn Bancorp, Inc. and Subsidiaries of our report dated March 15, 2010, relating to the consolidated financial statements, which appears in this Annual Report on Form 10-K. Lancaster, Pennsylvania March 15, 2010 Exhibit 23.1 Page 1
